United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              December 14, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 05-61056
                                          Summary Calendar



MIGUEL ALBERT MONTILLA,


                                                           Petitioner,

                                                  versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                           Respondent.

                      ----------------------------------------------------------------
                                Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                         BIA No. A75 728 636
                      ----------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

  Miguel Albert Montilla has filed a petition for review of the decision of the Board of Immigration

Appeals denying him asylum or withholding of removal. For purposes of the instant petition, the

immigration judge’s decision is the final agency determination for judicial review.                     See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). We will uphold the factual finding

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that an alien is not eligible for asylum or withholding of removal if that finding is supported by

substantial evidence. Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995).

  Montilla argues that the immigration judge failed to explain why asylum was not warranted in his

case. Alternatively, he argues that the immigration judge failed to support her adverse decision

regarding persecution. This argument fails, however, because the immigration judge’s decision

reflects meaningful consideration of the relevant substantial evidence supporting Montilla’s claims.

See Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996) (addressing requirement that an alien

receive “full and fair consideration” of his claims).

  Montilla also argues that the three or four telephone calls he received were sufficient to establish

persecution because they “were in fact direct and unequivocal threats that [he] would be killed.”

Although threats of violence may be sufficient to support a finding of persecution, see Tamara-

Gomez v. Gonzales, 447 F.3d 343, 346-49 & n.8 (5th Cir. 2006), Montilla’s assertion that he

produced direct evidence of specific death threats by the police is not supported by the record.

Finally, because the immigration judge found no persecution, she did not err in failing to evaluate

whether there was a nexus between the alleged persecution and one of the five statutory grounds for

asylum. Cf. Tamara-Gomez, 447 F.3d at 349 (addressing nexus after finding persecution).

        Montilla does not challenge the BIA’s conclusion that he was not eligible for the withholding

of removal. Accordingly, he has waived any such argument. See Rodriguez v. INS, 9 F.3d 408, 414

n.15 (5th Cir. 1993).

        PETITION DENIED.




                                                 -2-